Case: 19-11394   Date Filed: 03/13/2020   Page: 1 of 12



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11394
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:18-cr-20760-CMA-1



UNITED STATES OF AMERICA,

                                                              Plaintiff–Appellee,

                                  versus

ISAIAH MEME,

                                                         Defendant–Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 13, 2020)

Before BRANCH, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 19-11394    Date Filed: 03/13/2020   Page: 2 of 12



      Isaiah Meme was convicted of access device fraud, in violation of 18 U.S.C.

§ 1029(a)(2); aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1);

and possession of 15 or more unauthorized access devices, in violation of 18

U.S.C. § 1029(a)(3). He appeals these convictions. On appeal, Meme argues that

there was insufficient evidence to support his convictions. For the reasons that

follow, we affirm Meme’s convictions.

                                 BACKGROUND

      Because Meme appeals his conviction, specifically arguing that the evidence

was insufficient to support a conviction, we review the evidence that was presented

at trial in some detail. Isaiah Meme was indicted on September 18, 2018, in a

multiple-count indictment alleging 1 count of access device fraud, in violation of

18 U.S.C. §1029(a)(2) (Count 1); 6 counts of aggravated identity theft, in violation

of 18 U.S.C. § 1028A(a)(1) (Counts 2–5, 7–8); and 1 count of possession of 15 or

more unauthorized access devices, in violation of 18 U.S.C. § 1029(a)(3) (Count

6). On the second day of trial, the district court granted the government’s motion

to dismiss Counts 2 and 3 on the grounds that Meme may have been a minor when

the offenses were committed.

      Testimony at trial revealed the following. Robert Novakowski, an

investigator with JPMorgan Chase Bank, was investigating compromised debit

cards following customer complaints. Novakowski received a list of compromised


                                         2
                Case: 19-11394   Date Filed: 03/13/2020   Page: 3 of 12



debit cards and a list of transactions for those cards and obtained video surveillance

of the person making the transactions. He testified that images captured on drive-

up ATM cameras showed that Meme was making transactions with cards

belonging to other people and with counterfeit payment cards. Some of those

images showed Meme making transactions while driving a black Ford Mustang

with a bumper sticker. Novakowski sought the assistance of law enforcement in

identifying the person in the videos and images, and U.S. Secret Service Agent

Sterling Posten identified that person as Meme. Novakowski conceded that he

could not see the eye shape or eye color of the person in the images, but that the

person had the same face as Meme and that he independently reviewed all photos

and videos and, in so doing, was able to identify Meme as the person making the

transactions.

      Secret Service Agent Greg Narano testified that the Secret Service had

obtained surveillance of people conducting unauthorized ATM withdrawals, one of

whom was Meme. Accordingly, the Secret Service set up surveillance on several

ATMs in an attempt to locate a black Mustang that was connected to some of these

unauthorized withdrawals. While conducting surveillance, Narano saw a person

driving a black Mustang with a bumper sticker use an ATM. Narano maintained

surveillance, identified the person in the car as Meme, and took several photos of

him. He followed Meme to Meme’s father’s house and continued his surveillance.


                                          3
              Case: 19-11394    Date Filed: 03/13/2020   Page: 4 of 12



Narano conceded in cross-examination that the Mustang was not registered in

Meme’s name, that Meme’s father owned the house, and that, based on his

surveillance at the ATM, he was unable to determine the build of the person in the

car or whether that person had facial hair. On redirect, he emphasized that he was

able to identify the person in the Mustang as Meme because he had an

unobstructed view of Meme’s face at one point.

      Secret Service Agent Ken Adams testified to the following. He, like

Narano, was assigned to conduct surveillance at a Chase Bank ATM, saw a black

Mustang pull up to the ATM, watched the driver commit a fraudulent transaction,

identified the driver as Meme, and followed Meme to Meme’s father’s house. He

also participated in Meme’s arrest, after which he recovered two cell phones from

the Mustang. On cross-examination, Adams conceded that there were no debit

cards, credit cards, or large amounts of cash in the car when Meme was arrested.

      Agent Posten then testified. He executed a search warrant of Meme’s

father’s house and in one bedroom, recovered five plastic cards, a laptop, a

firearm-training certificate in Meme’s name, several pieces of unopened mail, and

high school textbooks. Accordingly, Posten concluded that the bedroom belonged

to Meme. In a room that he concluded belonged to Meme’s brother, he recovered

a plastic card, a personal check not belonging to anybody living in the house, a




                                         4
                Case: 19-11394        Date Filed: 03/13/2020       Page: 5 of 12



money order, and a re-encoded plastic card.1 In the living room of the house,

Posten found a vehicle title belonging to Meme and traffic citations issued to

Meme. He also found other pieces of mail, like bank records, that did not belong

to anyone in the house—which he concluded was an indication of fraud taking

place in the house. Posten conceded that the Mustang was a rental vehicle that was

not rented by Meme; that according to the Florida Department of Highway Safety

and Motor Vehicles, Meme did not live with his father; and that none of the cards

in Meme’s bedroom had been re-encoded.

       Secret Service Agents Marcos Morales and Allen Thomasson testified that

they had analyzed the phones recovered during Meme’s arrest. Morales

discovered that one of the phones was registered to a user identified as

“MasonM1267.” Thomasson’s analysis of the text messages in the phones

revealed that one of the phones had received text messages that identified the

recipient (and thus, the phone owner) as Meme. He also reviewed the email

account on the phone and discovered several emails received by an account

belonging to “MasonM1267” and several emails containing credit and debit card


1
  In this context, re-encoding a plastic card serves to change the data on the card—in other words,
from what source the card pulled funds or registered transactions—so that it no longer matched
the information embossed on the card, e.g., the name or displayed number. See, e.g., United States
v. Cruz, 713 F.3d 600, 608 (11th Cir. 2013) (discussing re-encoding credit and debit cards). Re-
encoding cards is frequently charged as a violation of section 1029(a)(3), which prohibits the
knowing, and with intent to defraud, possession of “devices which are counterfeit or unauthorized
access devices.” E.g., United States v. Grimon, 923 F.3d 1302, 1306–1307 (11th Cir. 2019) (citing
18 U.S.C. § 1029(a)(3).
                                                5
              Case: 19-11394     Date Filed: 03/13/2020   Page: 6 of 12



numbers. Thomasson also found data on the phone showing that the phone’s

owner had visited commercial background search websites (which are frequently

used for identity theft and fraud) and disposable email service websites.

      On the other phone, Thomasson also found information that identified Meme

as the account owner—the phone had sent a picture of Meme’s driver’s license and

the received texts referred to the phone’s owner as Meme. He also discovered

pictures of the Mustang, email accounts registered to “MasonM1267,” debit card

numbers and personal identification numbers, and correspondence relating to

purchasing debit card numbers and PINs on the phone, and that the phone had

visited commercial background search websites and websites for selling stolen

card numbers.

      Thomasson also testified that he analyzed the laptop recovered from what

Posten had identified as Meme’s room. He discovered that the computer’s user

account was “MasonM1627.” He also found credit card and debit card numbers,

the card-owners’ personal information, software used to read and encode magnetic

strips in cards, software used to read and encode card microchips, bank

identification numbers, and bank routing numbers on the computer. All told,

Thomasson estimated that hundreds of individuals’ personal information and 120

different debit and credit card numbers were on Meme’s laptop. He also

discovered that the user of the laptop had visited websites selling credit card


                                          6
              Case: 19-11394    Date Filed: 03/13/2020   Page: 7 of 12



numbers and commercial background search websites. On cross-examination, he

conceded that he could not tell whether someone other than Meme had used the

laptop and phones.

      After the government rested its case, Meme moved for a judgment of

acquittal. He argued that the government had failed to prove the existence of some

of the victims named in the indictment, venue was improper, and some of the

alleged criminal acts occurred while he was a minor. The district court denied

Meme’s motion.

      Meme’s case solely consisted of calling his stepmother, Willaine Amedee,

who testified that Meme had never lived in his father’s house or kept any

belongings in the house. Meme rested, and then renewed his motion for a

judgment of acquittal based on insufficient evidence. The district court again

denied his motion.

      The jury found Meme guilty of Counts 1 and 4–8. The district court

sentenced Meme to a 39-month prison term, which consisted of 15-month

concurrent sentences on Counts 1 and 6 and a 24-month sentence on Counts 4–5

and 7–8. Meme timely appealed to us.

                                   ANALYSIS

      On appeal, Meme argues that the evidence was insufficient to support his

conviction. We review the sufficiency of the evidence de novo, “viewing the


                                         7
              Case: 19-11394     Date Filed: 03/13/2020   Page: 8 of 12



evidence in the light most favorable to the government and drawing all reasonable

inferences in favor of the verdict.” United States v. Schier, 438 F.3d 1104, 1107

(11th Cir. 2006). The district court’s denial of “motions for a judgment of acquittal

will be upheld if a reasonable trier of fact could conclude that the evidence

establishes the defendant’s guilt beyond a reasonable doubt.” United States v.

Rodriguez, 218 F.3d 1243, 1244 (11th Cir. 2000). “[T]he issue is not whether a

jury reasonably could have acquitted but whether it reasonably could have found

guilt beyond a reasonable doubt,” so we will not reverse a conviction solely

because the defendant “put forth a reasonable hypothesis of innocence” at trial.

United States v. Campo, 840 F.3d 1249, 1258 (11th Cir. 2016) (quotation omitted).

We are bound by a jury’s “rejection of the inferences raised by the defendant.”

United States v. Hernandez, 433 F.3d 1328, 1334–35 (11th Cir. 2005).

Furthermore, we consider all evidence produced at trial against the defendant in

evaluating his claim of insufficient evidence. United States v. Thomas, 8 F.3d
1552, 1558 n.12 (11th Cir. 1993).

      An individual is guilty of access device fraud when he “knowingly and with

intent to defraud traffics in or uses one or more unauthorized access devices during

any one-year period, and by such conduct obtains anything of value aggregating

$1,000 or more during that period.” 18 U.S.C. § 1029(a)(2). An individual is

guilty of possession of 15 or more unauthorized access devices if he possesses such


                                          8
               Case: 19-11394     Date Filed: 03/13/2020     Page: 9 of 12



devices knowingly and with intent to defraud. Id. § 1029(a)(3). An individual is

guilty of aggravated identity theft when he “knowingly transfers, possesses, or

uses, without lawful authority, a means of identification of another person” during

a felony violation of, among other things, “any provision contained in this chapter”

relating to fraud. Id. §§ 1028A(a)(1), (c)(4). An “‘access device’ means any card,

. . . account number, electronic serial number, . . . personal identification number,

. . . or other means of account access that can be used, alone or in conjunction with

another access device, to obtain money . . . or that can be used to initiate a transfer

of funds.” Id. § 1029(e)(1). An “‘unauthorized access’ device means any access

device that is lost, stolen, . . . or obtained with intent to defraud.” Id. § 1029(e)(3).

      We read Meme’s arguments on appeal as essentially arguing for a more

favorable inference of the facts. He argues that fraud was taking place at his

father’s house (but he was not a part of it), that the Secret Service agents could not

identify who used the phones or computer, that the ATM surveillance photos were

poor-quality and did not lend themselves to identification, that no one described

the physical characteristics of the person who was using the access devices, that

Novakowski’s identification of him was tainted, and that no counterfeit access

devices were found in his “actual or constructive possession.”

      These arguments are unavailing. These arguments echo what Meme argued

at trial—both to the district court and to the jury in his arguments for acquittal—


                                            9
             Case: 19-11394     Date Filed: 03/13/2020    Page: 10 of 12



and the jury was entitled to reject those arguments and draw a different inference.

We are not able to revisit the inference that the jury drew. Hernandez, 433 F.3d at

1334–35. In any event, we conclude that the evidence at trial was sufficient to

support Meme’s conviction for two reasons: (1) the phone and laptop evidence

showed that Meme was committing access device fraud and (2) Meme was

identified as the person committing access device fraud. We address each in turn.

      First, the testimony at trial clearly showed—although somewhat

circumstantially—that Meme was committing access device fraud. With regard to

the phones, the agents testified that Meme visited commercial background search

websites and websites where he could purchase stolen card numbers, had stolen

card numbers stored on his phones, and had correspondence relating to his

purchase thereof. The agents found similar evidence on Meme’s laptop.

      Meme does not, and cannot, seriously contest the evidence found on both

devices—and so he instead suggests that other people were using the devices. We

wholly reject this argument, because it requires us to substitute the jury’s

reasonable inference based on the evidence presented at trial for an unreasonable

inference that happens to be more favorable to Meme. We think it is clear that the

devices both belonged to, and were used by, Meme. Contrary to Meme’s

argument, the phones were found in his “actual or constructive possession,” i.e.,

the car he was driving at the time he was arrested. And while the laptop was found


                                          10
              Case: 19-11394     Date Filed: 03/13/2020    Page: 11 of 12



in a room that Agent Posten had merely identified as Meme’s room, the evidence

certainly supports an inference that the room was Meme’s. His argument that he

did not live in the house, and thus that the room was not his, is strongly

contradicted by the extent to which his belongings were found both in the room

and elsewhere in the house. It is not likely that Meme’s firearm-training

certificate, vehicle title, and traffic citations would be in a house where he did not

live. Finally, we find it significant that the user account on Meme’s laptop was

identical to the username of the email accounts on Meme’s phones.

      Second, Meme was identified as the person committing identity fraud.

Though it is true that Novakowski’s identification was at least partially predicated

on Agent Posten’s suggestion, we note that he testified that he independently

reviewed all of the videos and images of the fraudulent ATM transactions and he

provided an in-court identification of Meme. As we have explained previously,

“[a]n in-court identification, even if preceded by a suggestive out-of-court

identification procedure, is nevertheless admissible if the in-court identification has

an independent source.” United States v. Cannington, 729 F.2d 702, 711 (11th Cir.

1984).

      But even if we concluded that Novakowski’s identification of Meme was

impermissible, we note that there are two additional—and more persuasive—

witnesses who identified Meme. Both Agents Adams and Narano identified Meme


                                          11
             Case: 19-11394     Date Filed: 03/13/2020    Page: 12 of 12



as the person in the black Mustang who made fraudulent transactions at an ATM.

Their identification is significant—both were surveilling him and followed him to

his father’s house, and Adams participated in Meme’s arrest.

      Accordingly, we conclude that the evidence was sufficient to support

Meme’s conviction. The evidence as to the devices—both the phones in Meme’s

constructive possession at the time of his arrest and the laptop that was clearly

Meme’s—is persuasive evidence of Meme’s fraud. And the identification of

Meme, especially the eyewitness testimony of Secret Service agents who saw

Meme committing access device fraud, is even more persuasive. We reject

Meme’s arguments to the contrary.

      AFFIRMED.




                                          12